UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. ECO BUILDING INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 333-160476 80-0329825 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) Tower B, Jinshang International Building, 7th Fl.Yinbing West Street Jinzhong City, Shanxi Province,China (Address of principal executive offices) (086) 13828824414 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Companyx Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes o Nox As ofMay 17, 2010, there were9,999,999shares outstanding of the registrant’s common stock. ECO BUILDING INTERNAITONAL, INC. FORM 10-Q March 31, 2010 INDEX PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Cash Flows 3 Notes to Consolidated Financial Statements 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 ITEM 4(T). CONTROLS AND PROCEDURES 24 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 24 ITEM 1A. RISK FACTORS 24 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 25 ITEM 4. (REMOVED AND RESERVED) 25 ITEM 5. OTHER INFORMATION 25 ITEM 6. EXHIBITS 25 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. ECO BUILDING INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS Assets March 31, December 31, (Unaudited) (Audited) Current Assets Cash and cash equivalents $ $ Accounts receivable, net Inventory Other receivable Prepaid expenses Total Current Assets Property, plant, and equipment, net Construction-in-progress Other assets Intangible assets, net - - Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Short-term loan $ $ Accrued expenses Due to related parties Construction payable - Other current liabilities Total Liabilities Stockholders' Equity Common stock, $.001 par value; 75,000,000 shares authorized, 4,930,000 shares issued and outstanding Additional paid-in capital Other comprehensive income Retained earnings Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 ECO BUILDING INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For The Three Months Ended March 31, Net revenue $ $ Cost of goods sold ) ) Gross Profit Selling expenses ) ) General and administrative expenses ) ) Total Operating Expense ) ) Operating income Interest income Interest expense ) ) Total Other Expense ) ) Income before income taxes Provision for income taxes - - Net income $ $ Net income per common share - basic and diluted $ $ Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 2 ECO BUILDING INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For The Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation & amortization Reserve for sales discount Decrease (increase) in current assets: Accounts receivable ) ) Inventories ) ) Prepaid expense and other current assets ) ) Increase (decrease) in liabilities: Accrued expense and other liabilities Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of machinery and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Net proceeds from short-term loans from bank Net proceeds from short-term loans from related parties Net repayments of short-term loans from related parties ) - Net cash provided by financing activities EFFECT OF EXCHANGE RATE CHANGE ON CASH AND CASH EQUIVALENTS ) ) NET (DECREASE) INCREASE IN CASH & CASH EQUIVALENTS ) CASH & CASH EQUIVALENTS, BEGINNING BALANCE CASH & CASH EQUIVALENTS, ENDING BALANCE $ $ SUPPLEMENTAL DISCLOSURES: Income tax paid $
